DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (EP 0939115 A1).
Regarding claims 1-2, Takahashi teaches thermally conductive grease compositions comprising (A) 100 parts of at least one base oil, and 500-1,000 parts (readable over instant 50 to 95 vol%, given known densities of the following compounds) of a thermally conductive filler mixture comprising (B) an inorganic filler having Mohs’ hardness of at least 6 and (C) an inorganic filler having Mohs’ hardness of 
	Regarding claim 3, Takahashi teaches the composition as set forth in claim 1 above and further teaches the base oil selected from silicones that are liquid at room temperature, preferably polyorganosiloxanes (abstract; [0017]-[0036]), to which cross-linking agents, curing agents and vulcanizing agents may be added ([0097]).
	Regarding claims 4 and 6, Takahashi teaches the composition as set forth in claim 1 above. Takahashi does not specifically teach a density of 2.5 kg/L or less (instant claim 4), or an abrasion loss of less than 3 mg (instant claim 6). However, Takahashi teaches the claimed composition comprising the claimed components present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
	Regarding claim 5, Takahashi teaches the composition as set forth in claim 1 above and further teaches the base oil selected from silicones that are liquid at room temperature, preferably polyorganosiloxanes (abstract; [0017]-[0036]), to which cross-linking agents, curing agents and vulcanizing agents may be added ([0097]). Takahashi teaches the resulting thermal conductivity of the compositions is at least 2.5 W/m·K ([0095]; see examples at Table 2 for values greater than 2.5 and greater than 3 W/m·K).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (US PGPub 2015/0299550) in view of Kitada et al. (US PGPub 2016/0312097).
	Regarding claims 1-2, Kusunoki teaches thermally conductive resin compositions comprising a thermally conductive filler and a binder resin, wherein the thermally conductive filler is present from 50 to 95 vol% and contains a hard filler having a Mohs hardness of 5 or more and a soft filler having a Mohs hardness of 3 or less (abstract; [0007]-[0012]; [0016]). Kusunoki teaches the hard filler is selected from aluminum oxide, magnesium oxide, crystalline silica, aluminum nitride, silicon carbide and zinc oxide ([0013]; [0040]) and teaches the soft filler is selected from boron nitride, etc. ([0014]; [0042]). Kusunoki further teaches the hard filler is preferably a spherical or a polyhedral shape, having a particle diameter from 5 to 200 µm ([0044]), and teaches the soft filler is preferably irregularly shaped, having a median diameter of 60 to 120 µm ([0046]). 
Kusunoki teaches the hard filler has a particle diameter from 5 to 200 µm and does not specifically teach less than 3 vol% of particle diameters 10 µm or more for fillers having a Mohs hardness of 4 or more or less than 3 vol% particle diameters of 30 µm or more for fillers having a Mohs hardness of 3 or more. However, Kitada teaches similar thermally curable resin compositions comprising a combination of thermally conductive filler (A) having an average particle diameter of less than 10 µm and thermally conductive filler (B) having an average particle diameter of 10 µm or more (abstract; [0013]; [0031]). Kitada exemplifies alumina as the small particle (A) and boron 
	Regarding claim 3, Kusunoki in view of Kitada renders obvious the resin composition as set forth above. Kusunoki invites the selection of thermosetting and thermoplastic resins ([0063]), and sets no particular limitation thereon, including reaction curing of epoxy resins, polyolefins, etc. ([0070]-[0082]), but does not specifically teach addition reaction-curable silicone. However, Kitada teaches reaction-curable liquid polymers, specifically addition-curable resins selected from epoxy resins, poly-a-olefins and organopolysiloxanes, are advantageous as they have low cure shrinkage ([0044]). Kitada further teaches organopolysiloxane as most preferred as it is soft and has good filling properties of the thermally conductive fillers ([0044]). Kitada and Kusunoki are analogous art as set forth above. At the time of filing a person having ordinary skill in 
	Regarding claims 4 and 6, Kusunoki in view of Kitada renders obvious the resin composition as set forth above. Kusunoki does not specifically teach a density of 2.5 kg/L or less (instant claim 4), or an abrasion loss of less than 3 mg (instant claim 6). However, Kusunoki, and/or Kusunoki in view of Kitada, renders obvious the claimed composition comprising the claimed components present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 5, Kusunoki in view of Kitada renders obvious the resin composition as set forth above. Kusunoki further teaches the hard filler and soft filler will 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767